            Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA
 Department of Justice, Antitrust Division
 450 5th Street, NW, Suite 8000
 Washington, DC 20530

                Plaintiff,

                v.

 Symrise AG
 Mühlenfeldstraße 1
 37603 Holzminden, Germany

 and

 IDF Holdco, Inc.
 3801 East Sunshine Street
 Springfield, MO 65809

 and

 ADF Holdco, Inc.
 3801 East Sunshine Street
 Springfield, MO 65809

                Defendants.


                                        COMPLAINT

       The United States of America brings this civil action pursuant to Section 7 of the Clayton

Act, 15 U.S.C. § 18, to enjoin the acquisition of International Dehydrated Foods, LLC (“IDF”)

and American Dehydrated Foods, LLC (“ADF”) (collectively “IDF/ADF”) from IDF Holdco,

Inc. and ADF Holdco, Inc. by Symrise AG (“Symrise”) and to obtain other equitable relief. The

United States alleges as follows:
            Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 2 of 10



I.     NATURE OF THE ACTION

       1.      Symrise’s acquisition of IDF/ADF would combine two of the leading

manufacturers and sellers of chicken-based food ingredients made from human-grade natural

chicken, including chicken broth, chicken fat, and cooked chicken meat (hereafter “chicken-

based food ingredients”) and sold to food manufacturers in the United States. Symrise and

IDF/ADF manufacture chicken-based food ingredients for use by manufacturers of food for

people and pets (collectively “food manufacturers”) in products such as soups, stews, sauces,

gravies, dry seasonings, and baking mixes.

       2.      Food manufacturers purchase chicken-based food ingredients to provide taste,

nutritional content, and functional characteristics to the food manufacturers’ end products. Food

manufacturers have few alternatives to chicken-based food ingredients, which provide the unique

flavor and texture profiles of food manufacturers’ branded soups, sauces, and gravies. In

addition, United States Department of Agriculture regulations require chicken-based food

ingredients to be manufactured domestically, which prevents food manufacturers from turning to

imports.

       3.      IDF/ADF is the established United States market leader in the manufacture and

sale of chicken-based food ingredients for food manufacturers, with a market share of

approximately 54%.

       4.      Symrise, a leading manufacturer of chicken-based food ingredients in Europe

recently entered the United States market by building a state-of-the-art chicken-based food

ingredients plant in Banks County, Georgia. The plant opened in October 2018. Symrise is

poised to become the second-largest manufacturer of chicken-based food ingredients in the




                                                2
            Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 3 of 10



United States, as its newly opened Banks County plant represents 23% of the manufacturing

capacity in the market.

       5.      Symrise now seeks to acquire IDF/ADF. If the acquisition is allowed to proceed,

the competition between these companies in the manufacture and sale of chicken-based food

ingredients in the United States will be lost, and the merged firm will control 75% of the capacity

in the market, leading to higher prices, reduced service quality, and diminished innovation.

       6.      Accordingly, as alleged more specifically below, the acquisition, if consummated,

likely would substantially lessen competition in violation of Section 7 of the Clayton Act, 15

U.S.C. § 18, and should be enjoined.

II.    DEFENDANTS AND THE TRANSACTION

       7.      Defendant Symrise is a global company headquartered in Holzminden, Germany.

Symrise has diversified operations in multiple lines of business, including a chicken-based food

ingredients business run by its Diana Food and Diana Pet Food subsidiaries. Symrise is the

market leader in Europe in manufacturing and selling chicken-based food ingredients to food

manufacturers. In 2019, Symrise began to sell products from its newly constructed plant in

Banks County, Georgia, to United States food manufacturers, including to some of IDF/ADF’s

largest customers. The plant represents approximately 23% of the capacity in the market for the

manufacture and sale of chicken-based food ingredients.

       8.      Defendants IDF Holdco, Inc. and ADF Holdco, Inc. are the ultimate parent

entities of IDF and ADF, family-owned limited liability companies headquartered in Springfield,

Missouri. IDF manufactures chicken-based food ingredients. ADF holds the family’s interests

in Food Ingredient Technologies, LLC (“Fitco”) which also manufactures chicken-based food

ingredients. The chicken-based food ingredients operations of IDF and ADF’s Fitco business are



                                                3
             Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 4 of 10



run in an integrated fashion and include plants in Anniston, Alabama and Monett, Missouri.

Like Symrise, IDF/ADF manufactures and sells chicken-based food ingredients to food

manufacturers in the United States. IDF/ADF is the largest supplier of chicken-based food

ingredients in the United States with a capacity-based market share of approximately 54% and

2018 fiscal year sales of $177 million.

       9.      Pursuant to a Purchase Agreement dated January 31, 2019 (“Transaction”),

Symrise will acquire IDF/ADF, and related assets for approximately $900 million.

III.   JURISDICTION AND VENUE

       10.     The United States brings this action pursuant to Section 15 of the Clayton Act, as

amended, 15 U.S.C. § 25, to prevent and restrain Defendants from violating Section 7 of the

Clayton Act, 15 U.S.C. § 18.

       11.     Defendants manufacture chicken-based food ingredients in the flow of interstate

commerce, and their sale of chicken-based food ingredients substantially affects interstate

commerce. The Court has subject matter jurisdiction over this action pursuant to Section 15 of

the Clayton Act, 15 U.S.C. § 25, and 28 U.S.C. §§ 1331, 1337(a), and 1345.

       12.     Defendants have consented to venue and personal jurisdiction in the District of

Columbia for adjudication of this matter. Venue is therefore proper in this district under Section

12 of the Clayton Act, 15 U.S.C. § 22 and 28 U.S.C. § 1391(b) and (c).

IV.    RELEVANT MARKET

       13.     Chicken-based food ingredients manufactured and sold to food manufacturers is a

relevant product market and line of commerce under Section 7 of the Clayton Act. Food

manufacturers have no reasonable substitutes for chicken-based food ingredients. Because food




                                                4
             Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 5 of 10



manufacturers have no reasonable alternatives to chicken-based food ingredients, few, if any,

food manufacturers would substitute to other products in response to a price increase.

       14.       Food manufacturers choose from chicken-based food ingredients suppliers that

can provide the flavor, nutritional profile, and functional characteristics required by the food

manufacturers’ manufacturing processes. The market for chicken-based food ingredients is

nationwide. Symrise and IDF/ADF compete with one another for customers throughout the

United States.

       15.       A well-accepted methodology for assessing whether a group of products and

services sold in a particular area constitutes a relevant market under the Clayton Act is to ask

whether a hypothetical monopolist over all the products sold in the area would raise prices for a

non-transitory period by a small but significant amount, or whether enough customers would

switch to other products or services or purchase outside the area such that the price increase

would be unprofitable. Fed. Trade Comm’n & U.S. Dep’t of Justice Horizontal Merger

Guidelines (2010); accord Fed. Trade Comm’n v. Whole Foods Mkt., 548 F.3d 1028, 1038 (D.C.

Cir. 2008). A hypothetical monopolist of chicken-based food ingredients manufactured and sold

in the United States likely would impose at least a small but significant price increase because

few if any customers would substitute to purchasing other products. Therefore, the manufacture

and sale of chicken-based food ingredients in the United States is a relevant market under

Section 7 of the Clayton Act.

V.     LIKELY ANTICOMPETITIVE EFFECTS

       16.       The proposed acquisition is likely to lead to anticompetitive effects. As an initial

matter, the transaction is presumptively anticompetitive. The Supreme Court has held that

mergers that significantly increase concentration in concentrated markets are presumptively



                                                   5
              Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 6 of 10



anticompetitive and, therefore, unlawful. See United States v. Phila. Nat’l Bank, 374 U.S. 321,

363-65 (1963). To measure market concentration, courts often use the Herfindahl-Hirschman

Index (“HHI”) as described in the Horizontal Merger Guidelines.1 Mergers that increase the

HHI by more than 200 and result in an HHI above 2,500 in any market are presumed to be

anticompetitive.

        17.      The relevant market is highly concentrated and would become more concentrated

as a result of the Transaction. IDF/ADF’s share of the relevant market based on its maximum

capacity to process chicken into ingredients is approximately 54%. Symrise’s new Banks

County plant has the capacity to take a 23% share of the market. None of the remaining

manufacturers holds larger than 6% share.

        18.      The market for the manufacture and sale of chicken-based food ingredients in the

United States currently is highly concentrated, with an HHI over 3,500. The Transaction would

increase the HHI by about 2,400, rendering the Transaction presumptively anticompetitive under

Supreme Court precedent.

        19.      Defendants are two of only a few firms that have the technical capabilities and

expertise to manufacture and sell chicken-based food ingredients in the United States.

Defendants vigorously compete on price, service quality, and product development, and

customers have benefitted from this competition.




1
  See U.S. Dep’t of Justice and Federal Trade Commission, Horizontal Merger Guidelines § 5.3 (2010), available at
http://www.justice.gov/atr/public/guidelines/hmg-2010 html. The HHI is calculated by squaring the market share of
each firm competing in the market and then summing the resulting numbers. For example, for a market consisting
of four firms with shares of 30, 30, 20, and 20 percent, the HHI is 2,600 (302 + 302 + 202 + 202 = 2,600). The HHI
takes into account the relative size distribution of the firms in a market. It approaches zero when a market is
occupied by a large number of firms of relatively equal size and reaches its maximum of 10,000 points when a
market is controlled by a single firm. The HHI increases both as the number of firms in the market decreases and as
the disparity in size between those firms increases.


                                                         6
              Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 7 of 10



       20.     The Transaction would eliminate the competition between Defendants to

manufacture and sell chicken-based food ingredients to food manufacturers in the United States.

After the Transaction, Symrise would gain the incentive and ability to raise its prices

significantly above competitive levels, reduce its investment in research and development, and

provide lower levels of service.

VI.    ABSENCE OF COUNTERVAILING FACTORS

       21.     Entry by a new manufacturer of chicken-based food ingredients or expansion of

existing marginal manufacturers would not be timely, likely, and sufficient to prevent the

substantial lessening of competition caused by the elimination of IDF/ADF as an independent

competitor.

       22.     Successful entry into the market for the manufacture and sale of chicken-based

food ingredients in the United States is difficult, costly, and time consuming. Any entrant would

need to develop infrastructure, research and development capabilities to allow it to manufacture

ingredients to match the taste and other characteristics desired by customers, supply relationships

to provide reliable access to raw materials, and a track record of successfully meeting customer

needs in the food industry. Because of the significant investment food manufacturers make in

developing products according to specific taste, nutritional, and other characteristics, as well as

the high costs of any problem or delay in production, food manufacturers are unlikely to switch

away from established chicken-based food ingredients manufacturers, making it difficult for new

chicken-based food ingredients manufacturers to enter the market. As an example, it took

Symrise, an experienced food ingredients manufacturer with extensive chicken-based food

ingredients operations in Europe, almost three years to construct the plant in Banks County,




                                                  7
             Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 8 of 10



Georgia, that opened recently. Finally, as noted above, United States Department of Agriculture

regulations prevent food manufacturers from importing products from abroad.

       23.     Defendants cannot demonstrate cognizable and merger-specific efficiencies that

would be sufficient to offset the Transaction’s anticompetitive effects.

VII.   VIOLATION ALLEGED

       24.     The effect of the Transaction, if consummated, would likely be to lessen

substantially competition for chicken-based food ingredients manufactured and sold to food

manufacturers in the United States in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.

Unless restrained, the Transaction would likely have the following effects, among others:

               a)      competition in the market for chicken-based food ingredients sold to food

                       manufacturers in the United States would be substantially lessened;

               b)      prices for chicken-based food ingredients sold to food manufacturers in

                       the United States would increase;

               c)      the quality of chicken-based food ingredients sold to food manufacturers

                       in the United States would decrease; and

               d)      innovation in the market for chicken-based food ingredients sold to food

                       manufacturers in the United States would diminish.

VIII. REQUESTED RELIEF

       25.   The United States requests that this Court:

               a)      Adjudge Symrise’s proposed acquisition of IDF/ADF to violate Section 7

                       of the Clayton Act, 15 U.S.C. § 18;

               b)      Permanently enjoin and restrain Defendants from consummating the

                       proposed acquisition by Symrise of IDF/ADF or from entering into or



                                                 8
Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 9 of 10



       carrying out any contract, agreement, plan, or understanding, the effect of

       which would be to combine Symrise and IDF/ADF;

 c)    Award the United States its costs for this action; and




                                 9
Case 1:19-cv-03263 Document 1 Filed 10/30/19 Page 10 of 10
